Citation Nr: 0514614	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  02-00 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
testicular condition and if so, whether the reopened claim 
should be granted.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability, if so, whether the reopened claim should be 
granted.

3.  Entitlement to an increased evaluation for bilateral pes 
planus, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1980 to 
April 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

By way of background, the Board notes that in a June 1999 
rating decision, the RO granted service connection for pes 
planus, and denied claims of entitlement to service 
connection for back and hearing loss disabilities, as well as 
to reopen a claim for service connection of a testicular 
condition. In August 1999 the veteran filed a notice of 
disagreement. A statement of the case was issued in October 
1999, but a substantive appeal filed by the veteran in July 
2000 was ruled untimely by the RO. Although not clearly 
articulated, the RO appears to have reopened the veteran's 
claims further to a February 2001 application. In a June 2001 
rating decision from which the present appeal arises, the RO 
increased the rating for pes planus from 0 to 10 percent 
effective from February 2, 2001, and denied claims of 
entitlement to service connection for a testicular condition 
and a back condition. 

Although the RO in effect reopened and readjudicated the 
claims the Board is not bound by that determination. Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). In order to 
clarify the procedural history of the claims, the Board has 
elected to formally reopen the claims before proceeding with 
de novo review of the reopened claims. No prejudice to the 
appellant has resulted from this approach. Barnett v. Brown, 
8 Vet. App. 1, 4 (1995).

When last before the Board in November 2003, the case was 
remanded for further development.  There was a prior 
development memo that was addressed in the remand.  See 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

In May 2001 and December 2004 statements, the veteran raised 
the issues of entitlement to service connection for a back 
disability as secondary to service-connected flat feet and 
hearing loss. These matters are referred to the RO for 
appropriate action.  The back issue considered herein is on 
the basis of direct service connection.


FINDINGS OF FACT

1.  All pertinent notification and evidentiary development 
necessary for disposition of the issues have been completed.

2.  In a rating decision dated in June 1999, the RO denied 
reopening of the veteran's claim for service connection for a 
testicular condition. The veteran did not file a timely 
appeal to this decision. This is the last final decision on 
any basis.

3.  In a rating decision dated in June 1999, the RO 
originally denied the veteran's claim for service connection 
for a back disability. The veteran did not file a timely 
appeal to this decision. This is the last final decision on 
any basis.

4.  In February 2001, the veteran filed to reopen claims of 
entitlement to service connection for testicular condition 
and back disability. 

5.  The evidence received since the June 1999 determination 
includes evidence that is not cumulative or redundant of the 
evidence previously of record, and when viewed in conjunction 
with the evidence previously of record, is of such 
significance that it must be considered in order to fairly 
decide the merits of the claim for a testicular condition.

6.  The evidence received since the June 1999 determination 
includes evidence that is not cumulative or redundant of the 
evidence previously of record, and when viewed in conjunction 
with the evidence previously of record, is of such 
significance that it must be considered in order to fairly 
decide the merits of the claim for a back condition.

7.  The absence of the left testicle was noted on examination 
for entry into service. The evidence indicates that the 
veteran's right testicular pathology unequivocally pre-
existed his military service, and unequivocally was not made 
worse therein.  The complaints were attributed to the left 
testicular removal.

8.  The medical evidence does not show diagnosis of a chronic 
testicle disability related to service.  Numerous complaints 
have been recorded without clinical confirmation.

9.  A back disability was not manifested in service and is 
not shown by competent evidence to be related to service.

10.  Prior to January 5, 2002, pes planus is productive of 
bilateral moderate disability manifested by bilateral weight-
bearing line over to the great toe, and pain on manipulation 
and use of the feet. 

11.  From January 5, 2002, unilateral severe disability on 
the left foot is shown; unilateral or bilateral pronounced 
disability manifested by pain on manipulation and use 
accentuated, extreme tenderness of the plantar surfaces of 
the feet, and marked inward displacement and severe spasm of 
the tendo Achilles on manipulation not improved by orthopedic 
shoes or appliances, are not shown.

12.  From January 5, 2002, moderate unilateral pes planus 
continues to be shown in the right foot.


CONCLUSIONS OF LAW

1.  The June 1999 unappealed rating action is final. New and 
material evidence has been received to reopen the previously 
denied claim seeking service connection for a testicular 
condition. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.302, 20.1103 (2001-2004). 

2.  The June 1999 unappealed rating action is final. New and 
material evidence has been received to reopen the previously 
denied claim seeking service connection for a back 
disability. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.302, 20.1103 (2001-2004). 

3.  Left testicle removal was noted at entrance examination, 
was not aggravated by service, and a right testicular 
disorder related to that surgery clearly and unmistakably 
preexisted service, and was clearly and unmistakably not 
aggravated by service, and the presumption of soundness at 
entry is rebutted. 38 U.S.C.A. §§ 1131, 1132, 1153 (West 
2002); 38 C.F.R. § 3.304, 3.306 (2004).

4.  A chronic disability manifested by right testicular pain 
was not incurred or aggravated in service. 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

5.  A back disability was not incurred in or aggravated by 
service 38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

6.  The criteria for a rating in excess of 10 percent for 
bilateral pes planus, for the period prior to January 5, 
2002, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2004).

7.  The criteria for a combined 30 percent rating and no 
higher, for bilateral pes planus effective from January 5, 
2002, have been met, based on a 20 percent rating for the 
left foot and a 10 percent rating for the right foot. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it are 
applicable to the appellant's claims.

The VCAA essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. It also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2004), is not liberalizing. It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001. 66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claims to 
reopen which were received in February 2001, before that 
date.

The Board has determined that the evidence currently of 
record is sufficient to substantiate the appellant's claims 
to reopen. Therefore, no further development with respect to 
this matter is required under the VCAA or the implementing 
regulations.

As regards the reopened claims, as well as the claim for an 
increased rating of pes planus, the record reflects that the 
RO sent the appellant a letter in June 2001, providing the 
notice required under the VCAA and the implementing 
regulations, and readjudicated the claims on a de novo basis. 
In addition, the record reflects that through the rating 
decisions, statement of the case and supplements thereto, and 
RO correspondence, in particular VCAA letters dated in June 
2001 and March 2004, the veteran has been informed of the 
evidence and information necessary to substantiate his 
claims, the information required from him in order for VA to 
obtain evidence and information in support of his claims, and 
the assistance that VA would provide in obtaining evidence 
and information on his behalf. Moreover, since the veteran 
was informed of the evidence that would be pertinent to his 
claim and requested to submit such evidence or provide the 
information necessary to enable the RO to obtain such 
evidence, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession all available, pertinent evidence has been 
obtained. Neither the appellant nor her representative has 
identified any additional evidence or information in the 
appellant's possession or that could be obtained to 
substantiate the claims.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")." Id. at 121. However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process." Id. at 120. 

In this case, the RO readjudicated the veteran's claim on a 
de novo basis following compliance with the notice 
requirements of the VCAA and the implementing regulations. In 
the Board's opinion, the RO properly processed the claim 
after complying with the notice requirements of the VCAA and 
the implementing regulations. Therefore, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations. 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The record also reflects that service medical records and all 
identified post-service records have been obtained. Moreover, 
the veteran has been afforded appropriate VA examinations. As 
discussed above, the appellant has been provided the notice 
required under the VCAA and the facts of the case have been 
properly developed. In the Board's opinion, a remand for 
further action by the RO would only further delay resolution 
of this appeal with no benefit to the appellant. See Bernard 
v. Brown, 4 Vet. App. 384 (1993). Accordingly, the Board will 
also address the merits of the appellant's claims.


II.  New and Material Evidence

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c). 
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 
155 F.3d 1336 (Fed. Cir. 1998). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge. 

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis. See Evans v. 
Brown, 9 Vet. App. 273 (1996).

A. Claim to Reopen - Testicular Condition

Entitlement to service connection for a testicular condition 
was originally denied in a March 1982 rating decision, which 
found that the condition pre-existed service, and there was 
no evidence of aggravation of the testicle in service. The 
veteran did not perfect an appeal and the decision became 
final. The claim was last finally denied in a June 1999 
rating decision which found that the condition existed prior 
to service and there was no medical evidence of in-service 
aggravation.

Medical evidence submitted since the June 1999 rating 
decision includes records associated with the veteran's 
Social Security Administration (SSA) disability file showing 
a diagnosis of testicle pain / orchalgia from the Center for 
Urologic Care; a June 1999 opinion from the veteran's private 
physician relating current testicular disability to service, 
and private treatment records relating testicular pain to 
service. This relevant medical evidence is not cumulative or 
redundant of the evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. Accordingly, it is new and 
material and reopening of the claim is in order.  Once 
reopened consideration on the merits is indicated.  As the RO 
has addressed the matter on the merits, the Board will as 
well below.

B. Claim to Reopen - Back Disability

Entitlement to service connection for a back disability was 
initially denied on the merits by RO decision of June 1999, 
on the basis that the evidence failed to show treatment in 
service, and there was no evidence of a link of current 
disability to service. The evidence of record at that time 
included no medical evidence relating the current back 
disability to military service.

The evidence added to the record since the June 1999 rating 
action includes a January 2002 opinion from a private 
physician at the Navarro Health Care Center, relating the 
current back disability to military service. This relevant 
medical evidence is not cumulative or redundant of the 
evidence previously of record and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim. Accordingly, it is new and material and reopening 
of the claim is in order.  As the RO has addressed the matter 
on the merits, the Board will as well below.


III. Reopened Claims

A. Factual Background

The veteran has submitted voluminous records of private and 
VA post-service treatment for testicular and foot conditions. 
Only the salient records are discussed below.

Notes of private hospitalization dated in February 1979 
reveal that the veteran was admitted for torsion of the left 
testicle. Hospital course shows findings of left orchiectomy 
and right orchiopexy, from torsion of the left testicle with 
gangrene. 

Service medical records show that on enlistment examination 
in January 1980, the examiner noted left orchiectomy for 
torsion in February 1979. A March 1981 separation examination 
noted right testis pain and flat feet.

In March 1980, one month after enlistment, the veteran 
complained of testicular pain for 2-3 days. He reported a 
medical history of orchiectomy prior to service 1979 and 
current severe pain to the scrotum and radiating upward. 
Treatment with antibiotics did not relieve pain. The right 
testicle was noted as markedly tender and slightly enlarged 
with tenderness along the course of the epididymis and vas 
deferens. Assessment was epididymitis versus torsion of 
testicle. He was referred to the urology clinic in Columbus.

On hospitalization in March 1980 for a possible torsion of 
the right testicle and epididymitis, a urology consultation 
report noted that sutures used to accomplish the right 
orchiopexy 2-3 years prior to service could be felt. 
Testicular scan ruled out torsion of the right testicle. The 
testicle was normal in size, and the urologist's impression 
was of probable epididymitis, however this could not be 
confirmed on physical examination. It was noted that in view 
of the fact that the veteran readily talked about getting a 
medical discharge with pension, malingering was a strong 
possibility, and that the veteran had no significant 
uropathy, and his problem was occasioned by tension secondary 
to basic training as much as to anything else.

The veteran was seen intermittently for testicular pain. A 
March 1981 urology clinic note shows that the right testis 
was intermittently painful especially after lifting or PT. 
The veteran was scheduled for surgical removal of the 
sutures. On examination, Dr. Wilson noted that the veteran 
had residual pain from sutures (nonabsorbable) that were 
'sicking' in the skin from internal stitches used to fix the 
right testicle and irritating. It was noted that although the 
veteran was on a profile limited on physical exercise, the 
pain produced by the internal sutures can be initiated with 
minimal movement. 

In March 1981, it was noted that the veteran had refused 
surgery to remove the sutures, and was unable to perform 
duties of any type because of limitation of pain in the 
testis. A March 1981 mental health consultation report 
reflected complaints by the veteran of mistreatment by his 
unit personnel, and that his profile due to testicular pain 
limited him from doing any military duty. 

In March 1981, a medical Board examination reflected a 
history of left orchiectomy and orchiopexy in February 1979, 
prior to entry in to service. The veteran related he had no 
testicular pain until after entry into service. Examination 
revealed no abdominal masses or tenderness. The examiner 
noted that the left testis was absent, and there was 
tenderness near the inferior pole of the right testis on two 
distinct locations, which probably represented suture 
granulomas at the area of fixation. There was no testicular 
enlargement and the epididymis was normal. Diagnoses were 
suture granulomas at site of fixation of right testis, 
surgical absence of left testis. The veteran was discharged 
in April 1981.  The April 1981 evaluation prior to 
separation, after reviewing all pertinent records was that 
"there is no disability beyond that which the patient 
entered the service with."

Service medical records are completely absent complaints or 
treatment for a back condition. A March 19, 1981 record shows 
complaints of pain on lifting, but no back condition is 
noted. On medical board examination, the back was noted with 
full range of motion, and normal extremities full range of 
motion without pain. On separation examination the veteran 
specifically denied recurrent back pain. 

In May 1981, the veteran filed his original claim for service 
connection for testicular condition. A December 1981 VA 
examination noted diagnosis of torsion of right testicle 
which was swollen and tender, and that sutures could be 
palpated on the surface of the testicle. The claim was denied 
in May 1982, and remained unappealed.

No post-service treatment records for back or testicle 
disabilities are of record until the veteran's claim in 
February 1999.  

On March 1999 VA examination he complained of low back pain 
in service during basic training described as a sharp 
squeezing and tightening sensation which he originally 
related to problems with his testicular torsion experienced 
at the time. He related he was told this groin and back pain 
was related to testicular torsion surgery. He reported 
continuing back pain since service. Diagnoses included 
degenerative joint disease of the cervical spine; 
radiographically normal lumbosacral spine.

Private treatment records from March 1999 to November 2000 
include June 1999 a report from Dr. Edwards indicating that 
the veteran had left orchiectomy secondary to torsion in 
1979, and had developed suture granuloma after surgery, which 
resulted in a lawsuit against the urology team, which was 
settled. The physician noted that after enlistment, the 
veteran had multiple complaints in basic training. He 
indicated that although he was not the treating physician, he 
had seen the veteran for testicular complaints in April 1999, 
and it was his "medical opinion within a reasonable degree 
of certainty that theoretically Basic Training duties could 
have aggravated symptomatology related to the fixation of the 
testicle."

An August 1999 Report of Contact associated with the veteran' 
SSA disability file revealed that Dr. Edwards had seen the 
veteran on multiple occasions and most recently in June 1999 
for diagnoses of testicular granuloma, high blood pressure, 
anxiety, and flat feet. The veteran had complaints of lumbar 
strain with tenderness, but with no evidence of radicular 
problems. The veteran had been referred to a urologist in 
April 1999. 

In an August 1999 statement in support of the claim, the 
veteran's attorney asserted that the veteran's testicular and 
back conditions were aggravated by various strenuous duties 
while serving in the Mortar Platoon which required carrying 
parts of the mortars great distances. He related that the 
veteran had flat feet and was required to compensate for that 
by supporting use of his back which caused strain on his 
entire body. He referenced Dr. Edwards's June 1999 opinion, 
and an August 1999 orthopedic report from Dr. Minde 
associated with the SSA file.

In an August 1999 orthopedic report for SSA purposes, Dr. 
Minde indicated that the veteran reported testicular surgery 
prior to service, and that there was a malpractice action 
relative to the surgery for continuing problems. After 
enlistment, the veteran also had continuing problems related 
to fixation of the right testicle. The physician opined that 
on orthopedic examination of the veteran, the major finding 
was prominent flat feet, and it was quite possible that his 
back problems were secondary to that particular situation.

Reports from a private physician from Dr, Navarro of the Pain 
and Rehabilitation Center, show treatment from February 2000 
onwards for pain in the back, groin, testicle and feet. In a 
report dated in December 2000 addressed to the veteran's 
attorneys, Dr. Navarro reported that the veteran was 
initially seen in February 2000 and regularly thereafter for 
evaluation of back pain radiating to the testicular area 
associated with numbness and tingling to testicular and groin 
area, sexual dysfunction, erectile problems, and lower back 
pain with spasms. The veteran had given a history of chronic 
low back pain aggravated by military service, and discharge 
from service due to chronic lower back pain, pes planus, and 
chronic groin pain. The veteran had reported being struck 
twice by a car as a child and having back problems since 
then. He had pain in the low back, radiating to the 
testicular groin area. He had antalgic gait, leant towards 
the left side, and had high blood pressure, anxiety neurosis, 
lower back pain, spasms, and testicular torsion. The 
physician opined that the veteran's testicular condition was 
aggravated as a result of heavy lifting and strenuous duties 
required in military service, and that the veteran was 
totally disabled as a result of lower back pain and 
testicular problems. 

A January 2001 Social Security Administration disability 
determination showed an award of disability effective from 
February 1999.

In a January 2001 letter, Dr. Navarro also opined that with a 
great degree of medical certainty the veteran was totally 
disabled from low back pain and groin pain condition, and 
that he should not have been qualified into active duty. 

On April 2001 VA examination for the testicular condition, 
the examiner noted that he had reviewed the veteran's 
military records. He noted that Dr. Edwards's June 1999 
report showed that prior to enlistment, the veteran had 
settled a lawsuit against the hospital for suture granulomas 
at the fixation site of testicle. The examiner noted that one 
month after induction, the veteran was treated for a 
diagnosis of right epididymitis although the white cell count 
was normal at that time, urinalysis was negative, and 
temperature was normal. He also discussed the Medical Board 
urologist's report that indicated some tenderness near the 
inferior pole of the right testicle in two locations and 
questioned at the fixation sites. The examiner noted current 
treatment by the Pain and Rehabilitation Center for back 
disability, and related that the veteran's military records 
which he had reviewed, contained no complaints of back 
pathology during military service. 

On physical examination the left testicle was surgically 
absent. There was no discomfort with manipulation of the left 
hemiscrotum. There was no real discomfort on examining for 
hernia in the left inguinal canal. The right testicle was of 
normal size, with no evidence of induration. The skin was 
very pliable and very easy to get a complete palpation of the 
testicle. The examiner could not feel any suture granulomas 
present, and there was no evidence of epididymitis. The cord 
itself was not tender and the examiner was able to examine 
for hernia by inserting the middle finger in the inguinal 
canal gently and again the patient had no real evidence of 
pain. The shaft of the penis was normal and did not cause 
pain. Throughout the examination, the veteran indicated that 
he had pain or discomfort in his lower abdomen and back and 
he could hardly sit still. The examiner indicated that the 
veteran had letters indicating that he was disabled due to 
flat feet, testicular pain and back pain. 

The examiner noted that there was no record of urologic 
pathology subsequent to the time of orchiectomy, and no 
evidence of inflammation or pyuria. The examiner opined that 
on the question as to whether the testicular condition was 
aggravated in service, there was no evidence on the basis of 
review that vigorous activity would have aggravated the 
testicular condition. Whether the veteran would have 
developed pain from a hernia, internal spike Guillain hernia, 
or some other cause was noted as conjectural. The examiner 
concluded that the veteran's complaints of severe totally 
agonizing pain from the testicle was extraordinarily unlikely 
on the basis of physical examination and the evidence. 

In an April 2001 letter associated with the SSA file, a 
private urologist Dr. Lutins indicated that the veteran 
underwent orchiectomy in 1979, subsequently developed right 
testicular pain which apparently occurred during a work 
related incident, and has scrotal pain intermittently which 
is being treated with spermatic cord injections.

In a January 2002 letter, private physician Dr. Navarro 
indicated that he reviewed the veteran's records, including 
his service medical records, and opined that with a great 
degree of medical certainty the veteran's back condition of 
chronic lower back pain and lumbar radiculitis is the result 
of his military experience and responsibilities in having to 
perform strenuous activities as well as carry significant 
amounts of weight great distances. The veteran had poor body 
mechanics and alignment to compensate for pes planus. While 
he compensated for testicular pain his posture was 
dramatically compromised, which explains his lower back pain 
and radiculitis. He related that he based his opinions on 
records from the patient and physical examination, and 
concluded that the veteran's chronic subjective back 
complaints are the result of his prior military experiences.

In an April 2003 letter, private orthopedic physician Dr. 
Klein noted follow-up examination for flat feet. He noted 
that the veteran had inserts, custom shoes, and was doing 
fairly well. Physical examination revealed bilateral too-
many-toes sign, inability to do single leg heel raises, and 
there was tenderness along the posterior tibial tendons 
bilaterally, with quite supple flatfeet. Assessment was 
acquired flatfoot deformities with chronic posterior tibial 
tendon insufficiency. Tendon transfers would be considered 
and possible bony involvement if the veteran's symptoms 
persisted and his back improved.

In November 2003, the Board remanded the case for further 
development and for opinion as to the etiology of the 
veteran's back disability. Treatment records from 1999 to 
2001 reflect treatment for orchalgia. 

On August 2004 VA examination, with noted detailed review of 
the veteran's claims file, the examiner recounted the 
veteran's medical history of testicular surgery prior to 
service and subsequent complications with seroma of the right 
testicle at that time. It was reported that after enlistment, 
the veteran was assigned to the 81st Mortar Division, and 
reported that he felt that carrying the heavy mortars 
aggravated his testicular condition and caused him to have 
low back pain. He complained that after service, he was 
unable to do a variety of jobs because of chronic intolerable 
groin pain. The examiner noted that in private Pain Center 
treatment notes from 2000 to 2002, the majority of history 
centered around low back pain radiating to the testicular and 
groin areas with spasms. 

The examiner summarized that the veteran had a history of 
testicular pain prior to service and it was evident from the 
examination that the veteran has testicular pain and chronic 
problems.  Noting that the veteran reported multi-trauma 
accident as a child with back pain prior to enlistment, the 
examiner noted that doing heavy lifting and work could have 
aggravated the patient's low back pain. He indicated that x-
rays showed no evidence of degenerative joint disease of the 
lumbar spine, disk spaces were maintained, there was no 
spondylolisthesis of the lumbar spine although x-rays are not 
capable of showing a foraminal stenosis or disk disease. The 
examiner indicated that the veteran did not seem to have any 
cause for his testicular pain as well. The examiner did not 
believe that the radicular portion of the low back disability 
could be attributed to service although carrying heavy 
mortars could have exacerbated pre-existing back pain. The 
examiner also opined that the radicular portion of the 
veteran's back pain could not be attributed to working with 
heavy mortars as it was most usually due to degenerative 
joint disease, spondylolisthesis, or herniated disks, and the 
veteran's low back pain could have also been exacerbated by 
his chronic smoking history. Diagnoses included chronic 
testicular pain, and chronic low back pain which, according 
to the records, he had prior to entering the service. The 
examiner felt he could have exacerbated it in service, but 
the radicular portion of his disability could not be 
attributed to service.

In various statements from through April 2005, the veteran 
and his representative argue that he was awarded Social 
Security disability benefits based on his medical condition. 
They assert that the August 2004 VA examination was 
inadequate, that the physician did not examine the veteran's 
back, and failed to mention his cane and orthopedic shoes. 
They maintain that the veteran's back was aggravated by 
carrying heavy equipment in service, and that his medical 
discharge report was not given adequate weight.

B.  Law and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty. 
38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004). Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).
Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court's case law, lay 
observation is competent. Savage v. Gober, 10 Vet. App. 488, 
498 (1997). In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. §§ 1111, 1132; 
38 C.F.R. § 3.304. This presumption attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected. See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991). The regulation 
provides expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. 
§ 3.304(b), and that "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions," Id. at (b)(1).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. VAOPGCPREC 3-03 (July 
16, 2003); see Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 
2004). The opinion also held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches. Id. Section 
3.306(b) properly implements 38 U.S.C.A. § 1153 which 
provides that a preexisting injury or disease will be 
presumed to have been aggravated in service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease. 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).

The determination of whether there is clear and unmistakable 
evidence that a disability existed prior to service should be 
based on "thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof." 38 C.F.R. 
§ 3.304(b)(1).

C. Analysis

(1) Testicular Condition

In this case, an orchiectomy was specifically "noted" by 
the VA examiner on the January 1980 enlistment examination; 
1979 private hospitalization operative notes show orchiectomy 
and orchiopexy surgery; the veteran admitted on enlistment 
that he underwent testicular surgery in 1979, and a service 
medical records including VA medical board report confirmed 
preservice surgery with absent left testicle and fixated 
right testicle. The Board finds that the medical records are 
clear and unmistakable evidence of a preservice testicular 
condition. Gahman v. West, 12 Vet. App. 406 (1999).  Further, 
the left testicle removal was noted on clinical evaluation at 
entry into service.  As such the presumption of soundness 
would not apply.  It would, however, to subsequent complaints 
of right testicular pain.

However, VAOPGCPREC 3-03 (July 16, 2003), has established 
that there are two steps to rebut the presumption of 
soundness at entry. First, there must be clear and 
unmistakable evidence that a testicular condition preexisted 
service. Second, there must be clear and unmistakable 
evidence that the condition was not aggravated during 
service. If both prongs are not met, the presumption of 
soundness at entry is not rebutted.

The Board finds that there is "clear and unmistakable" 
evidence demonstrating that the testicular condition was not 
permanently worsened by service. As more fully discussed 
below, there is no competent (medical) evidence showing post-
service complaints or diagnosis of a chronic testicular 
disability for over 17 years after discharge, and no current 
diagnosis of a chronic testicle disability.

It is noted that all competent evidence shows that the 
testicular pathology exited prior to service.  It was noted 
during service that there was no worsening of the pathology.  
This contemporaneous evidence is highly probative.  In view 
of the absence of any pertinent clinical findings in the 
years after service, it appears that while there may have 
been a temporary flare-up during service, there was no 
permanent increase in severity.  In fact, current findings 
make virtually no findings relative to the sutures that were 
causing the in-service pain and no current diagnosis has been 
shown continuous since service.

Review of the record since service does not show that the 
veteran has been diagnosed with a chronic disability 
involving the testicle, other than pain. See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001). Although the 
veteran's private physicians relate his testicle pain to 
service, none have provided an underlying diagnosis. The 
April 2001 VA examiner found no current disability of the 
testicle other than subjective pain. In addition, the VA 
examiner opined that a relationship to service of the current 
pain was unlikely based on physical examination and the 
evidence. The examiner provided this opinion after thorough 
review and discussion of the veteran's service records, post-
service private treatment records, and reports from specific 
physicians, and after detailed examination of the veteran's 
testicle. As such, the weight of the evidence supports a 
finding that the veteran has no current diagnosis of a 
testicular condition and his current testicle pain is 
unrelated to service. Because there is clear and unmistakable 
evidence that preexisting testicular condition existed prior 
to service, and clear and unmistakable evidence that it was 
not aggravated in active service, the Board concludes that 
the presumption of soundness has been rebutted. VAOPGCPREC 3-
03. 

Based on the foregoing, the preponderance of the evidence is 
against the claim that the veteran has a disability 
manifested by right testicular pain. As discussed above, 
entitlement to service connection for disease or injury is 
limited to cases in which such incidents have resulted in a 
disability. See 38 U.S.C.A. § 1131. Hence, in the absence of 
proof of a present disability (and, if so, of a nexus between 
that disability and service), there can be no valid claim for 
service connection. 38 U.S.C.A. § 1131. Hence, in the absence 
of proof of a present disability (and, if so, of a nexus 
between that disability and service), there can be no valid 
claim for service connection. Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

The Board has considered the veteran's statements that his 
testicle was aggravated by military service, however, the 
question of aggravation is a medical determination and the 
most recent medical opinion of record as to the absence of 
any current testicular disability is far more probative than 
the veteran's lay statements. See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Furthermore, several of the 
findings were based on inaccurate clinical histories when the 
entire record is reviewed.  Those findings, based on 
inaccurate histories are not probative.

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

(2) Back Disability.

With respect to the reopened claim for a back disability, no 
back abnormalities are noted on the January 1980 enlistment 
examination. Although, more recently, the veteran asserted 
back injury in a car accident as a child, he did not report 
this on his induction examination, and the Board finds no 
clear and unmistakable evidence that a back disability 
existed prior to service. In his April 1981 separation 
examination, the veteran specifically denied recurrent back 
pain on his Report of Medical History, and medical board 
examination revealed a normal back with full range of motion.

Post-service treatment records are entirely negative for a 
back condition until the veteran's claim in February 1999. 
The veteran has also asserted that he had low back pain in 
service during basic training which he mistakenly related to 
problems with his testicular torsion experienced at the time. 
However this is unsupported by the record evidence. Although 
he asserts that a March 19, 1981 health record noting right 
testis pain especially after lifting or PT was really 
indicative of back pain, the record clearly reflects no back 
complaints. Although his private physicians attribute his 
back disability to strenuous activities in service, these 
opinions are based solely on facts related by the veteran to 
these examiners, and are not based upon any actual findings 
of back complaints, diagnoses or treatment in the service 
medical records. The Board is not required to accept 
examiners' opinions that are based on the veteran's 
recitation of medical history. Godfrey v. Brown, 8 Vet. App. 
113 (1995). In this regard, the Board notes that a medical 
opinion based solely on a veteran's unsubstantiated history 
"can be no better than the facts alleged by the [veteran]." 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).

The veteran's statements in support of the claim, as well as 
those of his representative have been considered. Although 
the veteran may sincerely believe that his current back 
disability is related to service or service-connected 
disabilities, laypersons, such as the veteran, are not 
competent to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, given the complete absence of any back pathology 
in service, the Board concludes that the preponderance of the 
evidence is against the veteran's claim.

IV. Increased Rating for Bilateral Pes Planus

A.  Factual Background

Service medical records reveal that in October 1980, the 
veteran needed arch supports. A March 1981 Physical 
Evaluation Board examination noted flat feet.

On March 1999 VA examination of the feet he reported pressure 
sensation in the bilateral arches and that various activities 
caused feet pain. He wore no orthotics, and was able to 
ambulate about 200 feet without distress, use of assistive 
devices, or alteration in gait. Shoe wear was even, and when 
viewed from anterior and posterior, ambulation was normal and 
the veteran was able to demonstrate tandem gait. On 
examination there were no lesions, but extensive scaling. 
Distal pulses were intact and bounding, with no 
hyperkeratosis of the nails, or tenderness to palpation. In a 
standing and supine position, the veteran had loss of 
longitudinal arch bilaterally. Toes were down going, and he 
was able to complete coordination testing, specifically heel-
to-shin maneuver of the lower extremities, bilaterally. 
Diagnoses included apparent pes planus bilaterally, not 
confirmed by plain films; degenerative joint disease and 
hallux valgus deformity first metatarsophalangeal (MTP) 
joint, bilaterally.

An April 1999 note from Dr. Klein noted flat foot 
deformities, with full motion of his ankles and subtalar 
joint. Neurological examination was normal and there was no 
tenderness along the peroneal or posterior tibial tendon. He 
had active function of his posterior tibial tendons. X-rays 
showed flat foot deformities with no other changes. The 
physician prescribed orthotics.

Private treatment notes from May 1999 show treatment by 
various physicians for tarsal tunnel syndrome, lumbosacral 
sprain, bilateral lower extremity neuropathy, and 
hypertension. It was noted that the veteran's conditions 
affected his ability to work due to inability to ambulate 
without assistance, antalgic gait, weakness of feet and lower 
extremities, and lower back pain.

In a June 1999 rating decision, service connection was 
granted for pes planus, and assigned a noncompensable 
evaluation effective from February 1, 1999.

An August 1999 orthopedic evaluation from Dr. Minde, 
associated with the SSA file, noted predominant flat feet. 
September 1999 private magnetic resonance imaging (MRI) 
report also revealed a clinical history of posterior tibial 
tear with foot pain. Impression was possible tendonitis of 
the posterior tibial and flexor hallucis longus tendons 
without tendon rupture. October 1999 electrodiagnostic 
testing showed diagnoses of idiopathic neuropathy and 
bilateral tarsal tunnel. There was no opinion relating these 
disabilities to the service-connected flat feet.

February 2000 to January 2001 private treatment records from 
Dr. Navarro documented continued treatment for foot pain.

A May 2001 VA feet examination reflected that the veteran had 
no operative intervention for his feet. He wore orthotic 
shoes since 1999. He reported bilateral persistent sharp, 
burning feet pain from the toes proximally to the 
instep/midfoot, accompanied by numbness to the toes. He used 
Motrin for pain, and a cane which he reported was more for 
his feet than his back. He could walk and stand 5-10 minutes, 
and had problems ascending and descending stairs. All 
movement was limited by pain, which was decreased in 
descending stairs if he avoided rolling forward motion of the 
feet. The veteran was unable to complete tandem gait, and had 
a wide planted gait without flexion of the knees. There was 
total loss of the longitudinal arches bilaterally. 
Microfilament testing was abnormal to the midfoot/instep 
area. Toes were downgoing and the veteran was unable to rise 
up on heels, but with assistance could rock back on heels. 
Full range of motion to normal was possible in the ankle with 
weakness. Distal pulses were intact and there was no edema or 
erythema, skin was intact with no scaling or 
hyperkeratotic/mycotic nails. Diagnoses included degenerative 
joint disease and hallux valgus deformity of the first MTP 
joint bilaterally; left navicular bone spur, and bilateral 
ossification of the Achilles tendon.

In a June 2001 rating decision, the RO increased the rating 
for the feet to 10 percent effective from February 2, 2001, 
the date of claim.

May 2001 x-rays of both feet showed no evidence of fracture 
or dislocation bilaterally; minimal degenerative changes and 
moderate hallux valgus deformity of the first MTP joint of 
the right foot. There was a small spur at the distal portion 
of the superior margin of the navicular bone of the left foot 
most likely a residual from old trauma. There was minimal 
ossification of the Achilles tendon insertions at the 
posterior margins of both calcanei.

The veteran underwent January 2002 VA examination for the 
feet. The examiner discussed the veteran's medical history. 
Ambulation with a cane was reported as secondary to a back 
condition. He was noted to wear orthopedic shoes with custom-
molded three-quarter-length inserts with a medial arch 
buildup. He stated that they did not help him much. 
Examination revealed footwear of straight last shoes with 
wear mostly on the out-soles in the hind foot. There was 
little mid-foot breakdown in the shoes. There was dry scaly 
skin with no obvious callosities. Overall contour revealed 
that bilateral symmetric bunion deformities. The right foot 
had second and third hammertoes. When non-weightbearing, the 
arch on the right foot reconstitutes, however, it does not 
reconstitute on the left foot. When standing and bearing 
weight, there are flatfoot deformities bilaterally, left 
greater than right. The foot was in a pronated position on 
the left side with the heel in approximately 5 - 10 degrees 
of valgus. The heel appeared to be in neutral on the right 
side. There was some adduction of the forefoot when bearing 
weight such that two toes can be visualized on the outer 
aspect on the left side and one toe on the outer aspect of 
the right side. When walking, the heel remains in the valgus 
position on the left with a pronated mid-foot and forefoot.

Ankle motion was elicited as right from 40 degrees plantar 
flexion to 5 degrees dorsiflexion with the knee bent and with 
the knee extended 40 degrees plantar flexion to neutral 
dorsiflexion. On the left it was 40 degrees of plantar 
flexion to neutral dorsiflexion with the knee bent or 
extended, and to 5 degrees of dorsiflexion noting some 
tightness in the Achilles tendon. There was stiffness in the 
subtalar joint on the left, and supple subtalar motion on the 
right side. Mid-foot and forefoot motion were supple 
bilaterally. There was tenderness to palpation along the 
course of the posterior tibial tendon bilaterally. Both 
tendons were intact to palpation. There was tenderness over 
the peroneal tendons on the left side greater than the right, 
and minimal mid-foot or forefoot tenderness. There was mild 
pain on palpation over the insertion of the plantar fascia. 
Otherwise there were no noted abnormal areas of swelling, 
warmth or redness in the mid-foot or hind-foot areas, no 
crepitation on passive range of motion of the ankle or 
subtalar joints. The veteran had bilateral hallux valgus 
deformities which were symmetric. Motor function revealed 4/5 
anterior tibialis, extensor hallucis longus, posterior 
tibialis, peroneal, and gastroc-soleus function bilaterally. 
Some limitation was felt to be secondary to poor effort. He 
was unable to stand on his heels or toes, either unilaterally 
or bilaterally, and unable to tandem gait. Sensation was 
intact to light touch in all distributions. Dorsalis pedis 
and posterior tibial pulses were palpable at 1+ and 
bilaterally. He had no clonus and toes were downgoing. 

There was no x-ray evidence of degenerative joint disease of 
ankles, subtalar, midfoot and forefoot joints. On the right 
foot, there was mild haglund deformity. There was hallux 
valgus deformity with mild subluxation of the proximal 
phalanx on the metatarsal phalangeal joint, and no 
significant collapse of the medial longitudinal arch 
bilaterally, with no evidence of fracture or other bony 
abnormality. The left foot showed no evidence of any 
arthritis of the ankle or subtalar joints, or midfoot or 
forefoot joints. There was hallux valgus deformity on the 
left foot, and sesamoids were subluxed but normal. There was 
no evidence of fracture or collapse of the medial 
longitudinal arch. There was mild dorsal subluxation of the 
talus on the navicular and a small osteophyte on the dorsal 
aspect of the navicular bone, with minimal talonavicular 
subluxation. 

The examiner concluded that the veteran has bilateral 
flatfoot deformity. On the left side it is more static in 
nature and his hindfoot is developing some stiffness, 
although it is not completely fixed into the valgus. He has 
stiffness of the subtalar joint and contracture of the 
Achilles tendon. On the right side he has dynamic flatfoot 
deformity and he still has supple range of motion in the 
ankle and subtalar joints with less of a tendo Achilles 
contracture on the right. He has bilateral hallux valgus 
deformities. He did not appear to be responding to 
conventional or orthopedic shoes or orthotics. The examiner 
opined that increasing flat feet will get worse on the left 
than the right, and that a large component of his disability 
is secondary to spine problems and it was impossible to 
determine the degree to which it was affecting his flatfeet. 
However, with increasing hindfoot stiffness and hindfoot 
valgus on the left, it is likely that the veteran will go on 
to develop worsening flatfoot deformity with possible 
subtalar arthrosis requiring surgical correction for the 
future. Diagnoses included minimal degenerative changes and 
moderate hallux valgus deformity of the first MTP of the left 
foot; mild hallux valgus deformity of the first MTP joint of 
the right foot, small spur of the navicular bone of the left 
foot most likely a residual from old trauma; minimal 
ossification of the Achilles' Tendon insertions at the 
posterior margins of both calcanei. 

Additional records from the veteran's private physicians, 
dated from May 2001 onwards reflect continuing treatment for 
pes planus.

An April 2003 follow-up for flat feet by the private 
orthopedic physician Dr. Klein, it was noted that the veteran 
had inserts, custom shoes, and was doing fairly well. 
Physical examination revealed bilateral too-many-toes sign, 
inability to do single leg heel raises, and there was 
tenderness along the posterior tibial tendons bilaterally, 
with quite supple flatfeet. Assessment was acquired flatfoot 
deformities with chronic posterior tibial tendon 
insufficiency. It was noted that tendon transfers would be 
considered and possible bony involvement if the veteran's 
symptoms persisted and his back improved.

B.  Rating Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004). The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 

The veteran's pes planus has been rated as 0 percent 
disabling effective from the grant of service connection 
February 1, 1999. The rating was increased to 10 percent 
disabling effective from February 2, 2001, by a June 2001 
rating action, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5276.

DC 5276 provides that moderate, bilateral pes planus, with 
weight- bearing line over or medial to the great toe, inward 
bowing of the tendo Achilles, and pain on manipulation and 
use of the feet warrants a 10 percent evaluation. A 20 
percent evaluation is assigned for unilateral, and a 30 
percent evaluation is assigned for bilateral, severe pes 
planus with objective evidence of marked deformity, pain on 
manipulation and use accentuated, indication of swelling on 
use and characteristic callosities. A 30 percent evaluation 
is assigned for unilateral, and a 50 percent evaluation for 
bilateral, pronounced pes planus with marked pronation, 
extreme tenderness of the plantar surfaces of the feet, and 
marked inward displacement and severe spasm of the tendo 
Achilles on manipulation, not improved by orthopedic shoes or 
appliances. 38 C.F.R. § 4.71, Diagnostic Code 5276.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. See 38 C.F.R. § 4.7 (2004).

C.  Analysis

In the present case, the Board finds that the preponderance 
of the evidence is against an increased evaluation for 
bilateral pes planus prior to January 5, 2002, and supports 
an increased combined evaluation of 30 percent from January 
5, 2002.  As will be explained, this is for a 20 percent 
rating on the left foot and a 10 percent rating for the right 
foot.

The medical evidence shows that from the date of the 
increased rating claim in February 2001 to the January 2002 
VA examination, the veteran's flat foot disability was 
essentially of moderate disability manifested by bilateral 
weight-bearing line over or medial to the great toe, loss of 
longitudinal arch, pain on manipulation and use of the feet, 
and use of orthotics and orthopedic shoes. The veteran 
reported numbness in the toes and other manifestations 
diagnosed as idiopathic neuropathy and tarsal tunnel syndrome 
not shown related to the service-connected disability. 
Applying the benefit of reasonable doubt, the Board finds no 
more than a 10 percent evaluation is warranted for moderate 
disability prior to January 2002. 

Beginning with the January 2002 VA examination, no 
callosities were noted. However, the left foot remained in a 
pronated position without weightbearing, with the mid and 
forefoot pronated on walking. There was tenderness and pain 
on manipulation in the feet, and contracture of the Achilles 
tendon, more on the left side. The Board finds that the left 
foot deformity is marked as to pronation.  Overall, these and 
other findings recorded on that examination, and thereafter, 
warranted a 20 percent rating for severe pes planus of the 
foot.  

However, the right foot was noted as reconstituting without 
weight bearing (unlike the left) and no abnormal pronation on 
walking was noted.  These and similar findings recorded 
during the time period reveal no more that moderate right 
foot impairment, warranting continuation of the 10 percent 
rating for unilateral involvement.  As such, a combined 30 
percent rating, but no more, is warranted from January 5, 
2002. 

There is no basis to stage the rating at a level higher than 
30 percent, as bilateral severe, or pronounced disability is 
not shown. On more recent April 2003 follow-up for flat feet, 
the veteran's private orthopedic physician noted that the 
veteran had inserts and custom shoes, and was doing fairly 
well. Therefore the Board finds that the veteran's overall 
level of disability does not more nearly approximate the 
clinical manifestations required for higher rating under 
Diagnostic Code 5276. 38 C.F.R. § 4.7 (2004). The extent to 
which factors such as pain on motion, weakened movement, 
excess fatigability, lost endurance, swelling or 
incoordination, cause functional impairment has been 
considered. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet.App. 202 (1995). However, the veteran's ratings already 
contemplate "pain on manipulation and use of the feet" The 
rating schedule does not require a separate rating for pain. 
Spurgeon v. Brown, 10 Vet.App. 194 (1997).

A compensable rating may be also be assigned for several 
other foot disabilities, if shown. These are weak foot 
(Diagnostic Code 5277), claw foot (Diagnostic Code 5278), 
metatarsalgia (Diagnostic Code 5279), hammertoe (Diagnostic 
Code 5282), and malunion or nonunion of the tarsal or 
metatarsal bones (Diagnostic Code 5283). 38 C.F.R. § 4.71a 
(2004). Only DC 5278 or 5283 would produce ratings higher 
than the current 20 percent rating, and the medical evidence 
does not show these conditions present or as elements of the 
service-connected disability.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a testicular 
condition, the appeal is granted to that extent.  Service 
connection for a testicular condition is denied.

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a back 
disability, the appeal is granted to that extent.  Service 
connection for a back disability is denied.

An evaluation higher than 10 percent for bilateral pes planus 
prior to January 2002, is denied.

An increased combined evaluation of 30 percent from January 
5, 2002, for bilateral pes planus, is granted, subject to the 
law and regulations governing the award of monetary benefits, 
based on severe impairment on the left side warranting a 20 
percent rating and moderate impairment on the right side 
warranting a 10 percent impairment.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


